Citation Nr: 0316221	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  96-27 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increase in a 70 percent rating for 
schizophrenia.   
 
2.  Entitlement to an increase in a 10 percent rating for a 
low back disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and Dr. J. A. Juarbe Ortiz




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1969 to January 
1971.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 RO rating decision which 
denied an increase in a 70 percent rating for the veteran's 
service-connected schizophrenia and denied an increase in a 
10 percent rating for his service-connected low back 
disability.  RO hearings were held in January 1997 and March 
2000.  

The present Board decision addresses the issue of an 
increased rating for schizophrenia.  The issue of an 
increased rating for a low back disability is the subject of 
the remand at the end of the decision.  


FINDINGS OF FACT

The veteran's service-connected schizophrenia results in 
total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 100 rating for schizophrenia have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9204 (1996), 38 C.F.R. § 4.130, Diagnostic 
Code 9204 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from March 1969 
to January 1971.  His service medical records indicate that 
he was treated for a nervous condition.  

In July 1971, service connection was granted for 
schizophrenia.  Various rating were assigned since service, 
followed by a 70 percent rating.  The 70 percent rating has 
remained in effect since then, subject to temporary total 
hospitalization ratings (38 C.F.R. § 4.29).  

A June 1994 treatment record notes a diagnosis of 
schizophrenic disorder, paranoid.  The examiner noted that 
the veteran was a chronic and severely ill psychiatric 
patient with no possibilities of rehabilitation.  

In December 1994, the veteran submitted his current claim for 
an increased rating for his service-connected schizophrenia.  

In a May 1995 statement, the veteran reported that he had 
been receiving benefits from the Social Security 
Administration (SSA) since his discharge from service.  

The veteran underwent a VA psychiatric examination in 
November 1995.  It was noted that he suddenly started crying 
and that it took some time before he could speak.  He 
reported that he had difficulty with his wife and that he was 
separated.  The veteran complained of being restless and of 
having to be moving and doing something.  He stated that he 
would sometimes stay with his brother or brother-in-law.  The 
veteran indicated that he cried very easily without any 
motivation or reason.  The examiner reported that the veteran 
was a well-developed, well-nourished, middle-aged man, who 
was dressed casually.  He looked quite restless, anxious, and 
suspicious, and he took some time until he could give some 
information.  He cried very easily, was sad, and at times 
laughed somewhat inappropriately.  He was restless and 
changed the topic frequently.  His responses were coherent 
and relevant and no other delusional material was elicited.  
He seemed to tolerate little, was oriented, and his memory 
was grossly preserved.  Affect in general was inappropriate 
and suicidal preoccupation was admitted.  Judgment was poor.  
The diagnosis was schizophrenia, chronic undifferentiated 
type, active.  A Global Assessment of Functioning (GAF) score 
of 50 was assigned.  

VA records from 1995 to 1997 reflect continued treatment.  

At a January 1997 RO hearing, the veteran testified that he 
would spend most of the day in a location made out of wood 
and cement on the top of his house.  He stated that he did 
not socialize and that he did not even socialize with his 
children.  The veteran reported that the only person other 
than his wife who he trusted was his brother-in-law.  He 
indicated that he did not get along with his children and 
that they did not understand him.  The veteran reported that 
he did not work after his military service.  The veteran's 
wife reported that she had been married to him for twenty-
three years.  She indicated that the veteran had been 
receiving SSA benefits since 1973.  She reported that on a 
regular day, the veteran would stay inside his room and read 
the newspaper and watch television.  The veteran's wife 
stated that he would almost always stay in his bedroom and 
that he socialized very little.  She indicated that she did 
not believe the veteran was able to work.  

In January 1997, the veteran filed a claim for a rating of 
total disability based on individual unemployability.  He 
reported that he had not worked since he was in the Army.  He 
indicated that he had completed four years of high school and 
had received some additional training, apparently in art, in 
1973 and 1974.  

SSA records indicate that the veteran was awarded SSA 
disability benefits for his schizophrenia.  

The veteran underwent a VA psychiatric examination in April 
1997.  It was noted that the claims folder was available.  
The veteran reported that he had not worked since he left the 
service.  He indicated that he received SSA benefits and that 
he continued to receive treatment from a physician on a fee 
basis.  He reported that he had problems with his wife and 
that he had been separated from her for five or six days.  He 
indicated that he was staying with his brothers in his 
parents other house.  The veteran complained of having 
frequent episodes of anger and rage.  He noted that he liked 
to be isolated, that he felt rather depressed, and that he 
had a tendency to cry easily.  It was noted that the veteran 
was a father of three grown up children and that he stated 
that his wife did not work.  The examiner reported that the 
veteran was alert and in contact and that he looked somewhat 
tense and depressed underneath.  He had a tendency to cry and 
that his conversation was coherent and relevant.  There was 
some referential ideation, but no delusional material was 
elicited.  His conversation was vague with marked 
superficiality and ambivalence as well as being rather 
circumstantial.  He was oriented and his memories were 
grossly preserved.  He seemed to tolerate little.  Judgment 
was fair.  The diagnosis was schizophrenia, undifferentiated 
type.  A GAF score of 61 to 65 was assigned.  

VA treatment records dated in November 1998 show that the 
veteran was hospitalized for his psychiatric disorder.  A 
November 1998 hospital report noted that the veteran was 
actively hallucinating on admission although he denied it at 
the time of intake.  He admitted to suicidal and homicidal 
ideation.  He complained of decreased memory and depressed 
mood.  He reported signs of depression such as decreased 
sleep, decreased energy, decreased interest, decreased 
appetite with weight loss, and decreased interest in personal 
activities with feelings of hopelessness and helplessness.  
The discharge diagnoses included schizophrenia, depressed 
type, and alcohol dependence, chronic.  A GAF score of 30 was 
assigned.  

At a March 2000 RO hearing, Dr. J. A. Juarbe Ortiz testified 
for the veteran.  The doctor reported that he had not treated 
the veteran as his patient, but that he had reviewed the 
veteran's file.  It was noted he had been receiving Social 
Security benefits because of schizophrenia.  The physician 
indicated that the GAF score of 30 for hospitalization in 
November 1998 showed that the veteran was totally disabled 
and that his behavior affected the people around him.  The 
doctor stated he did not believe that the GAF score of 61 to 
65 which was assigned at the April 1997 VA psychiatric 
examination was correct.  He said that the veteran could not 
be rehabilitated and that he was not employable.  Dr. Juarbe 
Ortiz stated that the veteran did not have social capability 
nor industrial capability and that he should be given a 100 
percent rating.  

The veteran underwent a VA psychiatric examination in April 
2002.  It was noted that the claims folder and medical folder 
were reviewed.  It was noted that the veteran was followed as 
an outpatient at a mental hygiene clinic as well as other 
clinics on account of medical problems that included the fact 
that he was diagnosed as being HIV positive approximately two 
years earlier.  The veteran reported that he was married, but 
that he had been separated for over six years.  He stated 
that he lived in the top part of the house and his wife and 
two of his three children lived on the first floor.  He 
indicated that his older son died the year before in an 
automobile accident.  He reported that he stopped drinking 
about two years earlier when he was diagnosed as having HIV.  
The veteran cried when he reported that many things that had 
happened to him throughout his life.  The examiner reported 
that the veteran was aware of the interview and that he was 
in contact with reality.  Answers were relevant and coherent.  
He had a strong denial of his alcohol dependence.  He 
appeared to be depressed and became overly tearful when he 
discussed the death of his son.  He had feelings of low self-
esteem and a certain degree of helplessness.  He was not 
actively suicidal or homicidal.  Affect was constricted and 
mood was angry and depressed.  He was oriented in person, 
place, and time and his memory showed lacunae for specifics.  
The veteran reported that he was bothered frequently because 
he would forget many things.  He stated that, at times, he 
would not recognize people who he supposedly knew.  
Intellectual functioning showed some decrease in his 
retention and recall.  Judgment was fair and his insight was 
poor.  The diagnoses were schizophrenic disorder, residual 
type with depression, and alcohol dependence, in remission.  
A GAF score of 45 was assigned.  

VA records dated in May 2002 reflect continued treatment.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for an increase in a 70 percent for 
schizophrenia.  VA examinations have been provided, and 
identified relevant medical records obtained.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating schedule for evaluating mental disorders changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  Karnas v. Derwinski, 
1 Vet.App. 308 (1990); VAOPGCPREC 3-2000.

The old criteria, in effect prior to November 7, 1996, 
provided that a 70 percent rating for schizophrenia (or other 
psychosis) requires symptomatology which is less than that 
required for a 100 percent rating, such as to produce severe 
impairment of social and industrial adaptability.  A 100 
percent rating is assigned when there are active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9204 
(1996).  

Under the new criteria, which became effective on November 7, 
1996, a 70 percent rating for schizophrenia (or other mental 
disorder) requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affected the ability to function independently, appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9204 (2002).  

The evidence shows the veteran has been unemployed for years, 
and he receives SSA disability benefits as a result of his 
psychiatric disorder.  He has had numerous hospitalizations 
for psychiatric treatment.  A November 1998 VA hospital 
report indicated diagnoses of schizophrenia, depressed type, 
and alcohol dependence, chronic.  A GAF score of 30 was 
assigned at that time.  According to DSM-IV, a GAF score of 
30 reflects behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas (such as no job or friends).  The most recent April 
2002 VA psychiatric examination noted diagnoses of 
schizophrenic disorder, residual type with depression, and 
alcohol dependence, in remission.  The examiner assigned a 
GAF score of 45 which is indicative of serious symptoms or 
any serious impairment in social, occupational, or school 
functioning (such as no friends and being unable to keep a 
job).  

Viewing all the evidence, and with consideration of the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), there 
appears to be a reasonable basis for finding that the 
veteran's schizophrenia, which has been rated 70 percent for 
many years, has increased in severity and now results in 
total occupational and social impairment.  This supports a 
100 percent rating for schizophrenia under either the old or 
new rating criteria, and such is granted.


ORDER

An increased 100 percent rating for schizophrenia is granted.  





REMAND

The other issue on appeal is an increase in a 10 percent 
rating for a service-connected low back disability 
(fibromyositis of the lumbar muscles).  The veteran was last 
afforded a VA spine examination in November 1999.  The 
diagnoses were lumbar fibromyositis, herniated nucleus 
pulposus at L5-S1 and L4-L5 by CT scan, and lumbar 
degenerative joint disease by CT scan.  The examiner 
commented that the herniated discs were not related to the 
lumbar fibromyositis.  The examiner did not indicate the 
degree of disability solely attributed to the veteran's 
service-connected fibromyositis of the lumbar muscles, as 
opposed to low back impairment due to other low back 
pathology to include herniated discs.  

A December 1989 RO decision denied service connection for 
herniated nucleus pulposus at L5-S1 and L4-L5, and the 
veteran did not appeal such decision.  He is solely service-
connected for fibromyositis of the lumbar muscles.  Given 
that the last VA examination did not differentiate the degree 
of disability attributable to the service-connected lumbar 
spine fibromyositis as opposed to non-service-connected low 
back pathology, and in consideration of the length of time 
since the last VA examination, it is the judgment of the 
Board that the duty to assist the veteran with his claim 
includes obtaining any recent treatment records and providing 
him with a current VA examination.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Accordingly, this issue is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him during and 
since 2002 for low back problems, and the 
RO should then obtain copies of the 
related medical records.  

2.  The RO should have the veteran undergo 
VA orthopedic and neurological 
examinations to determine the severity of 
his service-connected fibromyositis of the 
lumbar muscles.  The claims folder should 
be provided to and reviewed by the 
examiner.  All signs and symptoms of the 
service-connected fibromyositis of the 
lumbar muscles should be described in 
detail, such as range of motion in degrees 
(measured with a goniometer), objective 
evidence of pain, etc.  Neurological signs 
of any disc disease should also be 
described.  The examiner should clearly 
indicate the degree of disability 
attributed solely to the service-connected 
fibromyositis of the lumbar muscles, as 
opposed to impairment from non-service-
connected low back pathology including 
herniated discs.  

3.  Thereafter, the RO should review the 
claim for an increased rating for a low 
back disability.  If the claim is denied, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



